 RIPLEY SHOEPRODUCTS COMPANY95Ripley Shoe Products CompanyandUnitedRubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO,Petitioner.Case 26-RC-3469.26-RC-3469.June 8, 1970DECISION AND CERTIFICATION OF RESULTSOF SECOND ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSPursuant to an Order and Direction of SecondElection' issued by the Board on December 24,1969, a second election by secret ballot was con-ducted on February 4, 1970, under the directionand supervision of the Regional Director for Region26, among the employees in the stipulated unit. Atthe conclusion of the election the parties werefurnished with a tally of ballots which showed thatof approximately 420 eligible voters, 387 ballotswere cast, 175 of which were for, and 209 against,the Petitioner, and 3 were challenged. The chal-lenges were not sufficient in number to affect theresults of the election. Thereafter, the Petitionerfiled timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoardRulesandRegulations,theRegionalDirector conducted an investigation and, on March18, 1970, issued and duly served upon the partieshis Report on Objections in which he concluded, onthe basis of certain conduct revealed during thecourse of the investigation, that the allegations ofObjection 4 relating to the retirement program hadmerit, and recommended that the election be setaside and a new election be ordered. He alsorecommended that Objections 1, 2, 3, 5, 6, 7, 8, 9,10, and the seniority allegation of Objection 4 beoverruled as lacking in merit.' The Employer filedtimely exceptions to the Regional Director's recom-mendations that Objection 4 relating to the retire-ment program be sustained.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees,including technicians, plant clerical employees,and truckdrivers employed at the Employer'sRipley,Mississippi, plant, excluding all officeclericalemployees, professional employees,guards, and supervisors as defined in the Act.5.TheEmployer excepts to the RegionalDirector's finding and conclusion that Objection 4be sustained on the ground that the Employer's tim-ing of the distribution of the booklet explainingretirement benefits was such as to have the max-imum impact upon the minds of the employees andto interfere with their right to make a free and un-trammeled choice in their selection of a bargainingrepresentative, and to his recommendation that theelection be set aside and a new election directed.We find merit in this exception.The record shows that many months before theelection, namely, in February 1969, the Employer'sparent company adopted a retirement plan for theEmployer's employees. On March 5, 1969, long be-fore the commencement of the union campaign,notices were posted in the plant which announcedimprovements in the employees' hospitalization in-surance benefits and announced that the retirementplan had been adopted. The effective date of thisplan was January 1, 1969, and the Employer madecontributions to the plan commencing with the firstcalendar quarter of that year. In its brief, the Em-ployer asserts that it supplied data that during 1969some $24,968 was contributed to the retirementplan by the Employer. The printing of the bookletexplainingthe details of the plan was delayed at the'Pursuant to a Stipulation for Certification Upon Consent Election, afirst election was held on June 20, 1969 On June 27, 1969, Petitioner filedobjections to conduct affecting the results of the election Thereafter, onAugust 8, 1969, the Regional Director issued a Report on Objections,recommending that certain objections be overruled and finding that theremaining objections raised issues which would best be resolved by recordtestimony The report further recommended that the case be consolidatedwith Case 26-CA-3377 for the purpose of a hearing On December 16,1969, the parties executed a stipulation to set aside the first election and asettlement agreementin Case 26-CA-3377, which was approved by theRegional Director on December 16, 1969, and submitted to the BoardY In the absence of exceptions thereto, we adopt,pro forma,the RegionalDirector's recommendations that these objections be overruled183 NLRB No. 12 96DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's parent company because of printingcommitments for contracts and pension booklets atother plants. The delay was principally caused byrevisions in contracts which necessitated delaysbetween the parties thereto and the printer. In anyevent, the Employer's retirement booklet wasdelivered to the printer by the parent company inNovember 1969. The printed booklets werereceived by the Employer in late December 1969,and distributed to the employees as soon thereafteras practicable, on January 5, 1970.On the basis of the foregoing we are not con-vinced that the Employer timed the distribution ofthe retirement booklet for the purpose of interfer-ing with the unit employees' choice of bargainingrepresentative.On the contrary, the recordevidence raises little question that the distributionwasmade other than routinely, following thedeliveryof the booklets from the printer.Moreover, since the adoption and announcement ofthe plan was clearly made many months before, and'Havatampa Cigar Corporation,ManufacturingDivision, 175 NLRB736Member Brown findsthe instant case distinguishablefromHavatanipa,in whichhe dissented,becausehere, unlikeHavatampa,the adoption of thewithout regard to, the pending election, the Em-ployerwas under no obligation to withhold itstruthful announcement of what the details of theplan were.3 We shall sustain the Employer's excep-tion and certify the results of the election.Accordingly, as we have overruled the objectionsand as the tally of ballots shows that Petitioner hasnot received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OF SECONDELECTIONIt is hereby certified that a majority of the validvotes has not been cast for UnitedRubber, Cork,LinoleumandPlasticWorkersofAmerica,AFL-CIO,and that said labor organization is notthe exclusive bargaining representative of the em-ployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.plan was announced previouslyand it is clear that the distribution of thebooklet setting forth thedetails wasdelayed byprinting difficulties andtookplace in the normal course